EXAMINER’S AMENDMENT and Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bu Yin on 12/22/21.
The application has been amended as follows: 
Please cancel claims 1, 29, 33-34, 37, 40-42 and 48.
In the first line of claim 27 replace the phrase ‘The isolated peptide of claim 1’ with the phrase ‘An isolated peptide having vasodilatory and/or diuretic activity in mammals’.
In the first line of claim 30 replace the phase ‘of claim 29’ with the phrase ‘of claim 27’.
In the first line of claim 31 replace the phase ‘of claim 1’ with the phrase ‘of claim 27’.
In the first-second line of claim 35 replace the phase ‘of claim 1’ with the phrase ‘of claim 27’.
In the first line of claim 39 replace the phase ‘of claim 1’ with the phrase ‘of claim 27’.
In the first line of claim 43 replace the phase ‘of claim 1’ with the phrase ‘of claim 27’.
In the first line of claim 44 replace the phase ‘of claim 1’ with the phrase ‘of claim 27’.
In the first line of claim 45 replace the phase ‘of claim 1’ with the phrase ‘of claim 27’.

In the first line of claim 47 replace the phase ‘of claim 1’ with the phrase ‘of claim 27’.

The following is an examiner’s statement of reasons for allowance: The amendments are sufficient to overcome the previous rejections set forth in the 9/2/21 office action. Schoenfeld (as cited in the previous office action) teach the compound hANP (R11K) (Table 1). However, the claims as amended do not read on such peptide. Further, there is no adequate teaching suggestion or motivation to modify the peptide of Schoenfeld to arrive at the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658